DETAILED ACTION

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is responsive to the applicant's amendment dated 07/18/2022.  The applicant(s) amended claims 1 and 5-20 (see the amendment: pages 3-11).
The examiner withdrew previous disclosure objection(s), because the applicant amended the corresponding content(s) of the specification.  
The examiner withdrew previous claim objection, because the applicant amended the corresponding claim(s).  
The examiner withdrew previous claim rejection under 35 USC 101, because the applicant amended the corresponding claim(s).  
  
Response to Arguments
Applicant's arguments filed on 07/18/2022 with respect to the claim rejection under 35 USC 103, have been fully considered but are moot in view of the new ground(s) of rejection, since the amended claims introduce new issue/matter, which change scope of the claims. Accordingly, response to the applicant’s arguments (see Remarks: page 13, paragraph 4 to page18, paragraph 2) based on the newly amended claims is directed to new claim rejection with necessitated new ground (may include newly combined teachings and/or interpretations, see detail rejection below).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 13, amended limitations of “…determining that the first computing device is associated with the entity account; generating a first association of the first user account with the entity account and the offer; and generating a second association of the entity account with the first user account” (Note: underline portion(s) is/are newly amended limitation(s) by the applicant), failed to comply with the written description requirement because nowhere in the specification specifically recites and/or describes the claimed limitations.  It is also noted that references/evidences in the specification (i.e. Figs. 1-2, and 8) provided by the applicant (see Remarks: page 12, paragraph 2) do not fully support the amended/argued limitations.  It is can be seen that statements regarding the above references described in the specification (see paragraphs 80, 83, and 84) recite: “at operation 814 (corresponding to third determining step of the claim and Fig. 8), the computer system may determine whether an offer can be identified (e.g., the requested offer is available)” and “the computer system may identify the entity account based on the device identifier of the entity device…”; “at operation 818, the computer system may generate and store an association between the user account with the entity identifier and the offer that was found (e.g., an offer identifier of such offer)”; and “at operation 820, the computer system may generate and store an association between the entity account with the user identifier and the offer that was found (e.g., the offer identifier)”, which clearly have a different scope from the amended limitations so as to introduce a new subject matter.
Regarding claims 1-12 and 14-20, the rejection is based on the same reason described for claim 13, because the claims recite/inherit/include, at least in part, the same/similar problematic limitations as claim 13. 

Claim Rejections - 35 USC § 103
Claims 5, 7-9, 13 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over JOHN et al. (US 2019/0244196) hereinafter referenced as JOHN in view of OBAIDI (US 2020/0043066).
As per claim 13, as best understood in view of claim rejection under 35 USC 112(a), see above, JOHN discloses ‘system, method, and apparatus for automatically encoding data in an electronic communication’(title) providing “one or more computer-readable storage media storing instructions…to perform operations” (Figs. 1-3 and 5, p(paragraph)12), comprising:  
receiving (or inputting, or capturing) a set of words (read on ‘words and/or phrase from the speech input’, related/converted ‘customer name’, ‘address’, ‘keywords’, ‘password’, and/or ‘text’/‘item’ parsed/recognized from ‘audio data’, in a broad sense), a voice print (read on ‘one or more parameters of the speech input’ regarding ‘unique value’ generated from ‘user’s speech’, and/or a ‘biometric key’ associated with ‘the user’), and offer data about an offer (read on words/items including a ‘number’ and/or ‘string of digits or characters’ associated with provided ‘goods and/or services’ including ‘purchases’, ‘credit’ and/or ‘payment’ ‘transactions’, in a broad sense) based at least in part on input data (read on ‘inputted’/received ‘text data’ and/or ‘audio data’ through ‘input device’ including ‘microphone’ with ‘speech recognition’) generated by a first computing device (read on ‘one or more computers and/or peripheral devices used by a merchant to engage in payment transactions with customers’ as a ‘point-of-sale (POS) system’, or a ‘client device’ including a ‘POS system’) associated with (operated by or on behalf of) an entity (‘entity’ like ‘merchant’ that ‘provides goods and/or services’ to ‘users’/‘customers’ based on a ‘transaction’ or ‘payment transaction’) [account], the input data corresponding to a user's natural language utterance (read on ‘audio data’/‘speech input’ ‘captured’/‘received’ from a ‘user’ and/or ‘parsed’ in ‘natural language’ in ‘sentence form with context’, such as ‘recite’ or ‘speak’ a sentence like ‘I am having trouble paying with card #...’) that indicates the set of words and requests the offer (same above), the user (or customer’) associated with a first user account (read on one of ‘customer accounts’ in ‘account database 114’, or an ‘account corresponding to the user’ regarding the ‘transaction’ ), (Figs. 2, 5, p49-p53, p58, p61-p63, p71-p74, p79);  
determining (or ‘identify’, or ‘select’) a set of candidate user (or ‘customer’) accounts (read on ‘available accounts’ or ‘a list of accounts’) at least in part on matching (read on identifying, determining and/or searching), for each candidate user account of the set of candidate user accounts, the set of words (read on ‘a combination of characters and/or symbols’,  ‘sensitive account data and/or any other account or transaction data’ including ‘account identifier’, ‘password’, ‘customer name’ ‘keywords’, or a combination thereof, in a broad sense) with pre-stored set of words (same/similar above data/words stored in ‘account database 114’) associated with the candidate user account (same above); (p49-p50, p58, p61-p63, p73-p74, p76);
determining (or ‘identify’), from the set of candidate user accounts (same above), the  first user account (read on one of ‘customer accounts’ in ‘account database 114’, an ‘account’ associated with ‘one or more tokens’ in ‘place of the sensitive account data’ and ‘transaction data’ modified/stored in ‘recipient database 116’, a ‘token’ such as ‘212’ ‘unique to sensitive account data and/or user’ stored in database ‘114’ and/or ‘116’, ‘an account corresponding with the user’ related to a ‘biometric key’ stored in ‘a speech database 508’, or an account using ‘account token that is derived from a PAN’ for a ‘transaction’, in a broad sense) based at least in part on the voice print (read on ‘unique biometric key’ generated from the ‘speech input’ and compared/matched with one of ‘biometric keys’ stored in ‘a speech database 508’ for authenticating ‘the user’), (p49, p58, p61, p66-p68, p72, p77-p78); 
determining (or ‘identifying’) that that the first computing device (same above, such as ‘merchant system’ integrated with ‘speech processing system’, ‘merchant POS system’, or ‘a POS system’ facilitating/commencing ‘a voice/speech-based transaction’ is associated with the entity [account] (read on determining an ‘account’ is ‘registered with the system’ (i.e. the device) which is engaged in (associated with) the ‘merchant’/‘entity’ and related ‘transaction’/‘payment’ /‘purchase’ (offer), in a broad sense), (p51-p55, p66, p72, p76-p79);
generating a first association (read on at least a portion of a ‘communication’, ‘identification’, ‘correlate…to’, ‘corresponding to/with’, ‘compared with’ via a ‘match’, or a combination thereof, in a broad sense) of the first user account (same above, such as one of ‘customer accounts’ in ‘account database 114’, an ‘account’ associated with ‘one or more tokens’ in ‘place of the sensitive account data’ and ‘transaction data’ modified/stored in ‘recipient database 116’, a ‘token (such as 212)’ being ‘unique to sensitive account data and/or user’ stored in database ‘114’ and/or ‘116’, ‘an account corresponding with the user’ related to a ‘biometric key’ stored in ‘a speech database 508’, and/or an account using ‘account token that is derived from a PAN’ for a ‘transaction’) with the entity (same above) [account] and the offer (same above, such as the payment or transaction) (p55, p58, p61-p64, p67-p68, p72-74, p77-p79);  
generating a second association (read on at least another portion of or another ‘communication’, ‘identification’, ‘correlate…to’, ‘corresponding to/with’, ‘compared with’ via a ‘match’, or a combination thereof, in a broad sense) of the entity [account] (same above) with the first user account (same above, such as an ‘account identifier’ corresponding to a ‘customer account’ in ‘account database 114’ of a specific ‘customer’, a ‘costumer name’/‘name’ corresponding to the ‘token’/‘account token’, the ‘account’ related to the ‘account identifier’, ‘account token’ stored with a ‘biometric key’ for authenticating a ‘user’,  or a stored ‘token’ being ‘unique’ to ‘user’ in ‘account database 114’ and/or ‘recipient database 116’ for a ‘transaction’, in a broad sense), (p55, p58, p61-p64, p67-p68, p72-74, p77-p79; wherein to ‘complete the transition’ in ‘making a purchase’ would associate the ‘merchant/entity’ providing ‘goods and/or services’ with the user/customer account or its representation such as the token, customer name, or the user ‘account identifier’).
It is noted that that above rejection is based on separate teachings (i.e. may be taught/ disclosed in different embodiments) of JOHN.  It is also noted that even though JOHN discloses transaction/payment/purchase between user/customer and merchant/entity providing goods /services to the user/customer by using user/customer account data (including the account itself, account identifier or its token) (as stated above), JOHN does not expressly disclose an entity “account” associated with certain claimed element(s) (such as the device and user account).  However, the same/similar concept/feature is well known in the art as evidenced by OBAIDI who discloses ‘user-behavior-based predictive product and service provisioning’ (title), comprising determining ‘user intent’ from ‘speech of the user’ using ‘natural language processing algorithm’ for obtaining ‘a product or a service from a specific vender’ (p22-p23), verifiying ‘identity of the user’ by comparing ‘voiceprint’ (p42), providing/obtaining ‘transaction’/‘payment’ for ‘the purchase of the product or service’ by transferring ‘the payment from the fanatical account of the user (i.e. user/customer account) to an account of the vendor (read on entity account) associated with the selected bid (read on offer)’ (p51). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to recognize that a transaction/payment for a purchase/bid of a product/good and/or service would be engaged/involved in associations not only between user/customer account (or its identifier/representation, such as token) with entity/merchant /vendor (or its identifier/representation, such as its name or symbols, or registered/related device id like a POS system/device) and the purchase/bit (i.e. offer) but also between entity/vendor /merchant account (or its identifier /representation) with user/customer account data (including the account itself, or its identifier/representation) and the purchase/bid, so as to combine separated teachings of JOHN and teachings of OBAIDI together by providing a mechanism of processing/conducting a transaction/payment for purchase/bid (offer) of a product/good and/or service and generating associations between/among a user/customer account (and/or its identifier), entity/merchant/vender account (and/or its identifier or representation including its device ID like for a POS device/system), and related purchase/bid for the transaction/payment, as claimed, for the purpose (motivation) of offering a convenient way for the user to obtain a product or a service in a timely manner and/or offering the most competitive pricing to subscribers that desire such products or services (OBAIDI: p13).  
As per claim 17 (depending on claim 13), JOHN in view of OBAIDI further discloses “receiving, from a second computing device (such as one of 104 or 504, or one of ‘merchant system’ with ‘POS system’ or ‘client device’ as ‘POS system’) associated with the first user account (same above), first data corresponding to a first user input (such as 102, or 200) at the second computing device, the first data indicating the set of words (same as stated for claim 13) and a plurality of user accounts (read on ‘customer account’, ‘account corresponding with the user’, or associated ‘account identifier(s)’ including ‘PAN (primary account number)s’, ‘token(s)’ used as ‘a substitute or replacement identifier for an original account identifier, such as a PAN’, ‘account tokens’, ‘available accounts’, and/or a combination thereof, in a broad sense), the plurality of user accounts comprising the first user account (same above) and a second user account (read on another of the above ‘user/customer accounts’, such as another one of ‘accounts associated with that customer’, another one of the ‘accounts’ and/or related ‘tokens’ associated with one ‘account identifiers’ including ‘PANs’, or one of ‘account tokens’ or ‘available accounts’); and storing (such as storing ‘sensitive account data’ including words/phrase/name/address in 508, 114 or 116), based at least in part on the first data, the set of words (same above) in association with (‘corresponding to’ or ‘match’ ‘name’/‘identifier(s)’ /‘tokens' with) the first user account and the second user account (same above) (JOHN: Figs. 1-3 and 5, p49, p58, p61-p63, p72-p73, p76-p79; also see OBAIDI: Fig. 1).  
As per claim 18 (depending on claim 17), JOHN in view of OBAIDI further discloses “determining, from the set of user accounts (same above), a second user account (read on ‘an account corresponding with the user’ or another of the above ‘user/customer accounts’, such as another one of ‘accounts associated with that customer’, another one of the ‘accounts’ and/or related ‘tokens’ associated with one ‘account identifiers’ including ‘PANs’, or one of ‘account tokens’ or ‘available accounts’); and storing (such as storing ‘sensitive account data’ including words/phrase/name/address in 508, 114 or 116) based at least in part on the voice print (‘biometric key’); and sending, to at least one of the first user device or the second computing device (same above), a request (‘prompt’) to select (or ‘choose’) the first user account or the third user account (same above)” (JOHN: p72-p73, p7-p79). 
Regarding claim 5, it recites system. The rejection is based on the same reasons described for claim 13, because the claim recites the same/similar limitations as claim 13.
Regarding claim 7 (depending on claim 5), JOHN in view of OBAIDI further discloses “…receive, from the first computing device (same above), data (read on ‘speech inputs’) indicating the natural language utterance (read on ‘speech inputs’ in ‘sentence form with context’ or with ‘natural language processing algorithm’); and determine (‘identify’ and/or ‘parses’) the set of words from the data (same above) based at least in part on a predefined location (read on predefined/user defined ‘rules’ regarding ‘BIN’ or ‘a string of digits or characters followed or preceded by one or more keywords’ in ‘textual data’) of the set of words (‘keywords’ and/or ‘sensitive account data’) in the natural language utterance (same above)” (JOHN: p72-p74, p63).
Regarding claim 8 (depending on claim 5), JOHN in view of OBAIDI further discloses “receive, from the first computing device (same above), the input data  (same above including ‘speech inputs’) indicating the natural language utterance (read on ‘speech inputs’ in ‘sentence form with context’ or with ‘natural language processing algorithm’); generate words (‘textural data’ including ‘words and/or phrases’, ‘name’, ‘address’, and/or ‘keywords’) from the data; determine that a subset set of the words (such as ‘keywords’) relates to a request (such as a transaction request) for the offer (same above); and determine the set of words as a second subset of the words (read on the ‘number of digits’, ‘BIN’, ‘a string of digits or characters followed or precedes by one or more keywords’, in a broad sense) that is unrelated (read on that is not ‘one or more keywords’, i.e. not being as “intent”, in a broad sense in light of the specification: p75) to the request (same above)” (JOHN: p61-p63, p72-p74).  
Regarding claim 9 (depending on claim 5), JOHN further discloses “receive, from the  second computing device (read on one of 104 or 504, or one of ‘merchant system’ with ‘POS system’ or ‘client device’ as ‘POS system’ including ‘portable financial device’) associated with the first user account (same as stated for claim 13), first data (such as ‘textual data’ or ‘sensitive account data’) corresponding to a first user input (‘inputted by user’) at the second computing device, the first data indicating the set of words (‘textural data’ including ‘words and/or phrases’, ‘name’, ‘address’, ‘keywords’, and/or recited ‘specific word or phrase’ corresponding to ‘biometric key’ with ‘account token’) or a selection of (‘select’ or ‘choose’) the set of words; store (or ‘registered’ during ‘registration process’), based at least in part on the first data, the set of words in association with (‘corresponding to’) the first user account (same above); receive, from the first computing device or a third computing device (read on another one of ‘client device’ as ‘POS’, or ‘merchant system’ as ‘POS’) associated with the entity account (same above), second data (another ‘textual data’ or ‘sensitive account data’) corresponding to a second user input (another ‘inputted by user’) at the second computing device, the second data (other ‘account or transaction data’) indicating the offer (‘payment’ and /or ‘transaction’); and store (or ‘registered’ during ‘registration process’), based at least in part on the second data, the offer data (‘payment information’ and/or ‘transaction’) in association with (‘corresponding to’) the entity  account (same above, as stated for claim 13)” (JOHN: p52-p54, p58, p61-p63, p72-p74, p78-p79).  

Claims 1-2, 4, 6 and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over JOHN in view OBAIDI as applied to claims 5 and 13, and further in view of ZELJKOVIC et al. (US 2013/0097682) hereinafter referenced as ZELJKOVIC.
As per claim 19 (depending on claim 13), even though JOHN in view OBAIDI discloses “sending (‘communicate’ or ‘transmitted’), to a second computing device ((read on one of 104 or 504, or one of ‘merchant system’ with ‘POS system’ or ‘client device’ as ‘POS system’ including ‘portable financial device’) associated with the first user account (same above), [notification] data (such as ‘transaction request message’ or ‘authentication response message’) indicating the entity (same above) and the offer (such as the purchase or bid associated with the transaction/payment), the notification data sent based at least in part on a notification setting (generating) associated with the first user account (same above) and with a use of the set of words (same above, such as related keywords, ‘name’) (JOHN: p47-50, p68, p72), JOHN in view OBAIDI does not expressly disclose the sent/communicated data (i.e. related message(s)) as being “notification data”.  However, the same/similar concept/feature is well known in the art as evidenced by ZELJKOVIC who discloses ‘authentication techniques utilizing a computing device’ (title) comprising ‘sending the notification message to the computer device’ (p6), including ‘sends the notification message to mobile device’ (p66, p87) and ‘sends the authentication result notification message to the provider server’ (p83). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to recognize that sending  transaction message and/or authentication message(s) for transaction would involve (so as to indicate) a user/customer identifier and related offer (such as purchase, payment, transaction) and sending notification data/message could be used in the same/similar way for sending transaction or authentication message(s), and to combine teachings of JOHN, OBAIDI and ZELJKOVIC together by providing a mechanism of sending /communicating a transaction message (or authentication message for a transaction) as notification data to one or more different computing device(s) /system(s) (including servers and/or user/mobile devices) based on a notification/message generating/setting for the different systems and/or related services, as claimed, for the purpose (motivation) of utilizing multi-factor authentication to access sensitive account information and/or reducing the risk of identity theft for a computing device/system (ZELJKOVIC: abstract, p1).  
As per claim 20 (depending on claim 13), the rejection is based on the same reason described for claim 19, because it also reads on the limitations of claim 20.
Regarding claim 1, it recites method. The rejection is based on the same reasons described for claims 13 and 19-20, because it also reads on the limitations of claim 1, wherein JOHN further discloses/covers additional limitation regarding “associating (‘register’ and/or storing ‘during registration process’) a first set of words (same as stated for claim 13, such as ‘textual data’ including ‘keywords’, ‘specific word or phrase’, ‘name’, and/or ‘address’) with a first user account of the user (same as stated for claim 13), the first user account further associated with a first user identifier (same as stated for claim 13)”, (JOHN: p61-p63, p72-p73, p76, p78-p79). 
As per claim 2 (depending on claim 1), JOHN in view OBAIDI and ZELJKOVIC further discloses “receiving, from a user device (read on another one of ‘POS system’, ‘client device’, or ‘portable financial device’), fourth data (read on ‘speech input’, ‘textual data’ derived via ‘speech recognition’ or ‘inputted’ through another ‘input device’) corresponding to a user input (‘inputted by user’, or received ‘speech input’) at the user device (same as stated for claim 13), the fourth data indicating the first set of words (same above), the user device comprising at least one of: the third computing device or a fourth computing device (same above) associated with the first user account; and storing, based at least in part on the fourth data, the first set of words in association with the first user account (wherein the ‘specific word or phrase’ and/or ‘keywords’ stored/registered (in association) with use/customer’s ‘name’, ‘account’ and/or ‘account identifier’)” (JOHN: p52-p54, p61-p63, p72-p73, p76, p78-p79).   
As per claim 4 (depending on claim 1), JOHN in view OBAIDI and ZELJKOVIC further discloses “sending (‘prompts’) to a user device (read on another one of ‘POS system’, ‘client device’, or ‘portable financial device’), fourth data (read on prompted data/items) indicating the first set of words (‘name’, ‘address’), the user device comprising at least one of: the third computing device or a fourth computing device (read on another one of ‘POS system’, ‘client device’, or ‘portable financial device’)  associated with the first user account (same above); receiving, from the user device (same above), fifth data (read on one or more recited or spoken data/items ‘separately prompted’ or ‘a plurality recitations’) corresponding to a user input (one of ‘inputs’ by the user) at the user device, the fifth data (read on another one or more recited or spoken data/items ‘separately prompted’ or ‘a plurality recitations’) indicating a user selection of (‘select’ or ‘choose’ for) the first set of words (same above); and storing (or registering, or adding/replacing), based at least in part on the fifth data, the first set of words in association with the first user account (same above)” (JOHN: p72-p73, p76, p78-p79).   
Regarding claim 6 (depending on claim 5), the rejection is based on the same reasons described for claim 1 (including rejected limitations of combined claims 13 and 19-20), because it also reads on the limitations of claim 6, wherein JOHN in view OBAIDI and ZELJKOVIC further disclose/covers additional limitation of “associate…prior to receiving the offer data (read on ‘register’ and/or storing ‘during registration process’) the offer (such as the purchase/bit associated with the ‘transaction’/‘payment’ for a product/good and/or service) within the entity account (same above)” (JOHN: p66-p68, p73, p76, p78-79).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI HAN whose telephone number is (571)272-7604.  The examiner can normally be reached on 9-19:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                                                                                                                                                                          

QH/qh
August 11, 2022
/QI HAN/Primary Examiner, Art Unit 2659